Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/20/20 and 04/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
3.	Claims 1-7, 19-24, 38-44 are pending in the application. Claims 8-18, 25-37 and 45-53 are cancelled. 
	Note: Claim 19 is rejected twice below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Phillips et al. (US 2016/0011241). (“Phillips”).
6.	Regarding claim 1, Phillips teaches A current transformer [Figures 1-5, Abstract shows a current transformer] comprising: a body having an upper half and a lower half hingedly connected to the upper half [Figures 1-5, a body having an upper half 14 and a lower half 16 hungedly connected is shown, see P(0020)]; a pair of ferrite cores located within one of the upper half and the lower half of the body, the pair of ferrite cores defining a gap formed between each ferrite core of the pair of ferrite cores [Figures 1-5, a pair of ferrite cores 41A and 41B located within one of the upper half 14 and the lower half 16 is shown, the ferrite cores defines a gap as shown, see P(0023)]; and a sensor located within the gap formed between each ferrite core of the pair of ferrite cores [Figures 1-5, a sensor 50/51 located within the gap is shown, see P(0024-0025)].
7.	Regarding claim 2, Phillips teaches wherein the sensor is a hall-effect sensor [Figures 1-5, Abstract, a hall-effect sensor is taught].
8.	Regarding claim 4, Phillips teaches wherein the upper half of the body and the lower half of the body define a sensing gap configured to enclose an electrified cable [Figures 1-5, the upper half and the lower half define a sensing gap configured to enclose an electrified cable].
9.	Regarding claim 5, Phillips teaches wherein an other of the upper half and the lower half of the body also includes one or more ferrite cores [Figures 1-5, the upper half and the lower half also includes ferrite cores].  
10.	Regarding claim 6, Phillips teaches wherein the pair of ferrite cores located within the one of the upper half and the lower half, and the one or more ferrite cores of the upper half and lower half are positioned to at least partially surround the sensing gap [Figures 1-5, the pair of ferrite cores are located within one of the half, the ferrite cores are positioned to partially surround the sensing gap].
11.	Regarding claim 7, Phillips teaches further comprising an electronics package configured to use the sensor to measure a voltage produced on the pair of ferrite cores located within the one of the upper half and the lower half, and the one or more ferrite cores of the upper half and lower half [Figures 1-5, an electronic package 60 to measure a voltage is taught].

12.	Claims 19-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tanaka Koji (JP 2012212837). (“Tanaka”).
13.	Regarding claim 19, Tanaka teaches A current transformer [Figures 1-5, Abstract, a current transformer is shown] comprising: a body comprising an upper half and a lower half hingedly connected to the upper half [Figures 1-5,a body comprising an upper half 1 and a lower half 2 shown] ; a latch mechanism comprising: an opening formed in one of the upper half and the lower half of the body [Figures 1-5, a latch mechanism 8, 11, 12, 15 is shown comprising an opening]; at least one tooth disposed on an other of the upper half and the lower half of the body and configured to engage the opening to hold the upper half and the lower half together in a closed configuration [Figures 1-5, at least one tooth 8 is shown disposed on an other of the upper half and lower half and configured to engage with locking portion 11] ; a grip tab configured to be gripped, coupled to the tooth and configured to translate a tension force applied to the grip tab to movement of the tooth relative to the opening such that the opening is disengaged [Figures 1-5, a grip tab (engagement release knob) 12 (15) configured to be gripped is shown].
14.	Regarding claim 20, Tanaka teaches wherein the latch mechanism further comprises a slider mechanism mechanically coupled to the grip tab, wherein the at least one tooth is mechanically coupled to slider [Figures 1-5, a latch mechanism 8, 11, 12, 15 comprises a slider mechanism].
15.	Regarding claim 21, Tanaka teaches wherein the latch mechanism further comprises a biasing member disposed adjacent to the slider mechanism and configured to provide a biasing force to urge the at least one tooth to engage the opening [Figures 1-5, a latch mechanism 8, 11, 12, 15 comprises a biasing member].
16.	Regarding claim 22, Tanaka teaches wherein the at least one tooth extends laterally to engage the opening [Figures 1-5, at least one tooth 8 extends laterally to engage the opening].  
17.	Regarding claim 23, Tanaka teaches further comprising a pair of ferrite cores located within one of the upper half and the lower half of the body, the pair of ferrite cores defining a gap formed between each ferrite core of the pair of ferrite cores [Figures 1-5, ferrite cores are located within one of the half, the pair of ferrite cores defines a gap].
18.	Regarding claim 24, Tanaka teaches further comprising a sensor located within the gap formed between each ferrite core of the pair of ferrite cores [Figures 1-5, a sensor is located within the gap is shown].

19.	Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Murakami Yukio (JP 2004361248). (“Murakami”).
20.	Regarding claim 19, Murakami teaches A current transformer [Figures 1-8, Abstract, a current transformer is shown] comprising: a body comprising an upper half and a lower half hingedly connected to the upper half [Figures 1-8, a body comprising an upper half 11 and a lower half 12 shown] ; a latch mechanism comprising: an opening formed in one of the upper half and the lower half of the body [Figures 1-8, a latch mechanism is shown comprising an opening]; at least one tooth disposed on an other of the upper half and the lower half of the body and configured to engage the opening to hold the upper half and the lower half together in a closed configuration [Figures 1-8, at least one tooth 18 is shown disposed on an other of the upper half and lower half and configured to engage with locking portion] ; a grip tab configured to be gripped, coupled to the tooth and configured to translate a tension force applied to the grip tab to movement of the tooth relative to the opening such that the opening is disengaged [Figures 1-8, a grip tab 20 configured to be gripped is shown].

21.	Claim(s) 38 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fernandes (US 2008/0077336).
22.	Regarding claim 38, Fernandes teaches A power distribution system [Figures 1-3, Abstract, a power distribution system is shown] comprising: a power source [Figures 1-3, Abstract, P(0070) teaches power source]; a power distribution line electrically coupled to the power source [Figures 1-3, Abstract, P(0070) teaches a power distribution line]; a current transformer comprising a sensing gap configured to mechanically couple to an exterior of the power distribution line, the current transformer configured to extract current from the power distribution line [Figures 1-3, P(0084-0085, 0109) teaches a current transformer comprising a sensing gap configured to mechanically couple to the power distribution line]; and an electronic device electrically coupled to the current transformer and configured to be powered by the current extracted from the power distribution line [Figures 1-3, P(0085, 0103-0106) teaches an electronic device coupled to the current transformer and configured to be powered by the current extracted from the power distribution line].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 39-40, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes (US 2008/0077336) in further view of Phillips (US 2016/0011241).
25.	Regarding claim 39, Fernandes teaches the power distribution system. 
Fernandes does not explicitly teach wherein the current transformer comprises: a body having an an upper half and a lower half hingedly connected to the upper half, a pair of ferrite cores located within one of the upper half and the lower half of the body, the pair of ferrite cores defining a gap formed between each ferrite core of the pair of ferrite cores; and a sensor located within the gap formed between each ferrite core of the pair of ferrite cores, the sensor configured to extract the current.
However, Phillips teaches wherein the current transformer comprises: a body having an an upper half and a lower half hingedly connected to the upper half, a pair of ferrite cores located within one of the upper half and the lower half of the body, the pair of ferrite cores defining a gap formed between each ferrite core of the pair of ferrite cores [Figures 1-5, a body having an upper half 14 and a lower half 16 hingedly connected is shown and ferrite cores 41A, 41B is shown, see P(0020)]; and a sensor located within the gap formed between each ferrite core of the pair of ferrite cores, the sensor configured to extract the current [Figures 1-5, a sensor 50/51 located within the gap is shown, see P(0024-0025)].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fernandes with Phillips. Doing so would allow Fernandes to comprise a current transformer structure which help improve power distribution line measurement function.
26.	Regarding claim 40, Fernandes teaches wherein the sensor is a hall- effect sensor [Figures 1-3, a hall-effect sensor is taught].
27.	Regarding claim 42, Fernandes teaches the power distribution system.
Fernandes does not explicitly teach wherein the upper half of the body and the lower half of the body define a sensing gap configured to enclose an electrified cable [Figures 1-3, the upper half of the body.
  However, Phillips teaches wherein the upper half of the body and the lower half of the body define a sensing gap configured to enclose an electrified cable [Figures 1-3, the upper half of the body [Figures 1-5, the upper half and the lower half of the body defines a sensing gap].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fernandes with Phillips. Doing so would allow Fernandes to comprise a current transformer structure comprising a sensing gap to enclose an electrified cable which would help improve testing.
28.	Regarding claim 43, Fernandes teaches the power distribution system.
Fernandes does not explicitly teach wherein an other of the upper half and the lower half of the body also includes one or more ferrite cores.  
  However, Phillips teaches , wherein an other of the upper half and the lower half of the body also includes one or more ferrite cores [Figures 1-5, the upper half and the lower half of the body includes ferrite cores].  
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fernandes with Phillips. Doing so would allow Fernandes to comprise a current transformer structure comprising ferrite cores which would help improve arrangement and hence improve testing.
29.	Regarding claim 44, Fernandes teaches the power distribution system.
Fernandes does not explicitly teach wherein the pair of ferrite cores located within the one of the upper half and the lower half, and the one or more ferrite cores of the upper half and lower half are positioned to at least partially surround the sensing gap.
However, Phillips teaches wherein the pair of ferrite cores located within the one of the upper half and the lower half, and the one or more ferrite cores of the upper half and lower half are positioned to at least partially surround the sensing gap [Figures 1-5, the pair of ferrite cores are located within one of the half, the ferrite cores are positioned to partially surround the sensing gap].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fernandes with Phillips. Doing so would allow Fernandes to comprise a current transformer structure comprising ferrite cores which would help improve arrangement and hence improve testing.
Allowable Subject Matter
30.	Claims 3 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
31.	Claims 3 and 41 states:
3.	The current transformer of claim 2, further comprising a memory storing a software configurable register, wherein the register includes a pre-determined scaling factor associated with the pair of ferrite cores and the sensor, the pre-determined scaling factor being determined by pre-calibrating the current transformer using a simulated test current.
41.	The power distribution system of claim 40, wherein the current transformer further comprises a memory storing a software configurable register, wherein the register includes a pre-determined scaling factor associated with the pair of ferrite cores and the sensor, the pre-determined scaling factor being determined by pre-calibrating the current transformer using a simulated test current.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maraio et al. US 5,426,360 teaches a power line apparatus and system comprising sensor apparatus, clamp device, current transformer. See Figures 1-7, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868